NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



MONTREAL O'BRIEN CUNNINGHAM,            )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No. 2D18-3285
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Montreal O'Brien Cunningham, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.